Citation Nr: 1828655	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1964 to January 1968.  He died in March 1986.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Board remanded this matter in November 2016.  A Supplemental Statement of the Case (SSOC) was issued in June 2017.

A February 2013 Report of General Information confirmed that the appellant did not desire a Board hearing in conjunction with the instant matter.


FINDINGS OF FACT

1.  The Veteran died in March 1986 of acute and chronic renal failure, due to Hodgkin's Disease.

2.  The Veteran did not serve in the Republic of Vietnam.

3.  The Veteran was not exposed to herbicide agents while on active duty.

4.  Service connection was not in effect for any disability at the time of the Veteran's death.

5.  Neither the Veteran's fatal acute and chronic renal failure, nor its underlying cause of Hodgkin's Disease, manifested during service or to a compensable degree within one year of his separation; and such disorders were not related to his active service or any incident therein.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is awarded to the veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310.  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including Hodgkin's Disease and cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

	B.  Herbicide Agents

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

An herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 6, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide agent exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

	C.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Background

The appellant contends that the Veteran's death was due to exposure to herbicide agents while serving on active duty at Naval Air Station Agana in Guam.

The Veteran died in March 1986.  The cause of death was acute and chronic renal failure; and the underlying cause was Hodgkin's Disease.  It was noted that the interval for acute and chronic renal failure was one week, while the interval for Hodgkin's Disease was 14 years.

Service personnel records indicate that the Veteran was stationed at Naval Air Station Agana in Guam from mid-1966 to January 1968.  He was diagnosed with Hodgkin's Disease approximately four years after separation from service in January 1968.

Service treatment records are negative for complaints, observations, or treatment regarding Hodgkin's Disease or renal failure.  The appellant's January 1968 separation examination was essentially normal, save for notation of a few scars.  He was found to be qualified for separation.  He was diagnosed with Hodgkin's Disease approximately four years following separation.

On her VA Form 21-534, received in October 2011, the appellant indicated that she was not sure if the Veteran had been exposed to Agent Orange.  However, he died at a young age.  The appellant conceded that the Veteran did not serve at Andersen Air Force Base, but contended that personnel serving at Agana could have also experienced detrimental health effects due to toxins at Andersen Air Base because the two bases were in close proximity.

In a Statement in Support of Claim received in January 2012, the appellant explained that she believed that service connection on a direct, rather than presumptive, basis for the cause of the Veteran's death was warranted.  She stated that, to her knowledge, the Veteran did not set foot in the Republic of Vietnam, was not in the "blue waters" outside Vietnam, and was not on any rivers in Vietnam.  Rather, she believed that the Veteran's Hodgkin's disease was the result of exposure to Agent Orange while at an Air Base in Guam.  She noted that the Veteran was a firefighter in the Navy, but believed the Veteran may have also been present at Andersen Air Force Base.  She reported that the Veteran was diagnosed with Hodgkin's Stage 4B, final-stage, four years after separation, and that she and the Veteran were told that this meant that the Veteran had already had Hodgkin's Disease for at least one year at the time of diagnosis.  She noted that the Veteran had no family history of any type of cancer, his parents were still living, and no one else in their town had Hodgkin's Disease at that time.

She submitted (1) a prior Board decision which granted service connection for diabetes mellitus due to exposure to herbicide agents for a veteran who served at Andersen Air Force Base in Guam as an aircraft mechanic; and (2) an August 2007 United States Air Force report which noted that various chemical agents were stored at Andersen Air Force Base.

In her NOD, received in May 2012, the appellant explained that she believed that the Veteran was exposed to Agent Orange while serving in Guam, to include at Andersen Air Base.

In her substantive appeal, received in September 2012, the appellant contended that the appellant was in the area when Agent Orange was used as a defoliant and that it was undeterminable where the wind would below it.  She stated that Naval Air Station Agana was only a short distance from Andersen Air Base.  Thus, she concluded that the appellant was exposed to Agent Orange while serving as a firefighter at Naval Air Station Agana.

The appellant submitted another Board decision and additional internet research regarding contaminants and herbicides present in Guam, received in March 2015.

In February 2013, the Joint Service Records Research Center (JSRRC) reviewed the evidence of record and determined that sufficient information was not available to assess whether the Veteran was exposed to herbicides while serving in Guam.

As part of the additional development performed following the Board's November 2016 remand, in December 2016, VA was informed by the Center for Disease Control and Prevention (CDC) that it did not keep personal information on any person such as their exposure to toxic chemicals, nor did it keep records on herbicides that were stored or used.  VA was directed to the ATSDR for additional information.  See December 2016 Report of General Information.

Also in December 2016, VA obtained a January 2002 Public Health Assessment Report for Andersen Air Force Base from the Agency for Toxic Substances and Disease Registry (ATSDR).

Another December 2016 Report of General Information states that the Office of the Surgeon General did not keep any records regarding toxic chemicals or herbicides which were stored or used.

December 2016 email correspondence between VA and the Environmental Protection Agency (EPA) revealed that EPA had no records relevant to the appellant's claim.  The Guam Program Manager indicated that the Department of Defense (DoD) was likely the only agency with relevant information regarding herbicide agents stored or used at military installations in Guam.

January 2017 email correspondence between VA and the Armed Forces Pest Management Board (AFPMB) revealed that the Pest Management Board's database and the National Agricultural Library's special collections on tactical herbicides were searched.  Non-pesticidal toxic chemicals were noted to be beyond the purview of the AFMPB.  However, record review indicated that, although many commercial herbicides were available for requisition by both Andersen Air Base and Naval Air Station Agana, base level records were not available.  However, if such herbicides were purchased and used, they would have been commercial products stored, prepared, and applied under the direction of base maintenance personnel certified for safe handling.  If a veteran was a grounds maintenance or pest control technician, whose duties involved herbicide application, personnel records should indicate whether such veteran had potential occupational exposure to herbicides as a result of duties.  The records reviewed were negative for any transportation, use, testing, disposal, or storage of tactical herbicides, such as Agent Orange, at Andersen Air Base at any time.

Received in January 2017 was additional research performed by the appellant.  Such included an excerpt from an article entitled "Agent Orange Concerns Beyond U.S. Vietnam Veterans" and an undated article regarding a 2005 grant of service connection, ostensibly due to exposure to herbicide agents, which noted that the veteran in question worked as an aircraft maintenance specialist and worked near a perimeter which was sprayed by herbicides quarterly and such veteran reported seeing storage barrels which he later learned housed herbicides.  However, the sources of the submissions are unclear.  

In a Statement in Support of Claim received in January 2017, the appellant stated that medical records were unavailable regarding the Veteran's original diagnosis and from the time period surrounding his death.

A January 2017 letter from the National Archives and Records Administration (NARA) in Maryland states that they had been unable to locate any records which documented that herbicides were stored at Naval Air Station Agana and Andersen Air Force Base between January 1967 and January 1968.  It was noted that, with respect to Naval Air Station Agana, the Navy's Records Management Manual indicates that the storage of specific material are temporary records.  However, the NARA office in San Francisco may have additional records.  With respect to Andersen Air Force Base, it was suggested that the Air Force Historical Research Agency (AFHRA) be contacted.

February 2017 email correspondence from the AFHRA included a listing of all locations outside the Republic of Vietnam where DoD installations were known to have had Agent Orange.  Such listing had previously been provided to VA; and it was noted that the AFHRA's own research had not found any evidence to contradict such listing.  The list, "Information from DoD on Herbicide Tests and Storage outside of Vietnam," does not include Andersen Air Base or Naval Air Station Agana as a location outside Vietnam where herbicides were used, tested, or stored.

An April 2017 email from the VA Central Office Compensation Service Agent Orange Team explains that DoD has not identified any location on the island of Guam, including Naval Air Station Agana and Andersen Air Force Base, where Agent Orange was used, tested, stored, or transported.  It was explained that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to 1971.  There were no combat operations on Guam during those years; thus, there was no need for use of Agent Orange.  Further, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi, to South Vietnam via merchant ships.  With respect to the 2007 Air Force Report, there were entries which noted small amounts of "dioxins" at several locations.  However, dioxins are common in the environment, including due to burning of plastics.  The presence of dioxins does not show that Agent Orange was used in Guam.  With respect to other claimed chemical exposures, VA has no evidence of such exposures or evidence of long-term health effects associated with any such exposures.  VA Compensation Service was unable to corroborate any exposure to Agent Orange or any other herbicide agents in Guam from May 1966 to January 1968.

A March 2017 letter from the U.S. Army Medical Research Institute of Chemical Defense states that such Institute maintains research records concerning participants in the Medical Research Volunteer Program at Edgewood Arsenal, Maryland, from 1953 to 1977.  Such records were reviewed and were negative for any reference to the Veteran.

A May 2017 letter from NARA in San Francisco, California, states that databases and records were searched regarding the storage of chemicals at Naval Air Station Agana; however, such searches provided negative results. 

A VA medical opinion was obtained in June 2017.  The claims file was reviewed.  The VA physician opined that it was less likely than not that the Veteran's Hodgkin's disease and/or renal failure were due to exposure to Agent Orange while stationed on Guam.  Review of scientific data and government reports showed no evidence that Agent Orange was stored or used at Andersen Air Force Base or Naval Air Station Agana in Guam.  While commercial herbicides were potentially used during the time period January 1967 to January 1968, the Veteran's military occupational specialty (MOS) did not indicate responsibility for using herbicides for weed control.  Comprehensive environmental studies have been conducted at Andersen Air Force Base and have concluded that contamination with volatile organic compounds and trichloroethylene (TCE) had no significant public health risk or increase in likelihood of developing adverse health effects.  While the veteran was diagnosed with Hodgkin's Disease, such is typically diagnosed between the ages of 15 and 30, as in the case of the Veteran.  There is no evidence that the Veteran was exposed to any toxic substance while on active duty that would increase the risk of developing Hodgkin's Disease and ultimately renal failure and death.

In the April 2018 Informal Hearing Presentation, it is argued that service connection is warranted because "Hodgkin's disease is one of the presumptive diseases connected to Agent Orange/Dioxin exposure."  The representative stated that Andersen Air Force Base is seven to ten miles north of Naval Air Base Agana, and that it was common in Guam for aircraft assigned to Agana to land at Andersen and vice versa, based upon runway availability.  Thus, the representative concluded, it was highly likely that crew from Agana would go to Andersen to assist in recovery and repair of naval aircraft.  "How many times would this have happened?  No records, found to date, indicate these temporary duty assignments."  The representative cited to a book, The History, Use, Disposition and Environmental Fate of Agent Orange by Alvin L. Young, as proof that herbicides were used at Andersen Air Base and that there were multiple locations in Guam with dioxins and other toxic materials, including the main landfill and the Navy power plant. 

IV.  Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  

As noted above, the Veteran's death certificate indicates that he died in March 1986 from acute and chronic renal failure, the underlying cause of which was Hodgkin's Disease.  

Service treatment records are negative for pertinent complaints or abnormalities, including Hodgkin's Disease or renal problems.  The appellant was diagnosed with Hodgkin's Disease approximately four years after service separation.  There is no probative evidence of record suggesting that the Veteran had Hodgkin's Disease or renal disease in service, or within the first post-service year.  The Board notes the appellant's report that she and the Veteran were told, at the time of his Hodgkin's Disease diagnosis, that the Veteran had had such disorder for at least a year.  However, even assuming arguendo that the onset of Hodgkin's Disease was one year prior to the date of his diagnosis January 1968, it still would not be within the presumptive period for chronic disabilities, one year following separation.  Thus, service connection for cause of death on a direct or presumptive basis is not warranted.

With respect to the appellant's contentions that exposure to herbicide agents, including Agent Orange, dioxins, or simply herbicides, caused the Veteran's Hodgkin's Disease, the Board notes that an herbicide agent differs from a commercial herbicide.  38 C.F.R. § 3.307(a)(6)(i) (an herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 6, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).

There is no evidence, nor is it contended, that the Veteran served in the Republic of Vietnam, served in or near the Korean Demilitarized Zone (DMZ), or performed service in the Air Force or Air Force Reserve with respect to C-123 aircraft.  Thus, presumption of exposure to herbicide agents is not warranted.  38 C.F.R. § 3.307(a)(6).

As noted above, however, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

However, in the instant matter, the Board finds that the Veteran was not exposed to herbicide agents, including Agent Orange, while on active duty.

Although the prior remand stated that the Veteran served in Guam from January 1967 to January 1968, a review of his service records indicates that he was already in Guam in 1966.  His Enlisted Performance Record notes that he had been with AEWRON ONE (Airborne Early Warning Squadron One) (VW-1) for less than 90 days as of September 16, 1966, while he had previously been at Naval Air Station Ream Field, California.  Further, his DD-214 indicates one year and five months of foreign and/or sea service.  A May 26, 1966, clinical note indicates that the appellant was still at Ream Field.  Thus, the Veteran's Guam service appears to have begun at some point between May 26, 1966, and September 16, 1966.

The Board finds that this oversight in the prior remand directive is not outcome-determinative, as the thorough development performed by the AOJ reveals that the Veteran was not, and could not have been, exposed to herbicide agents, including Agent Orange, at any point in Guam.

For example, "Information from DoD on Herbicide Tests and Storage outside of Vietnam" is negative for Andersen Air Base or Naval Air Station Agana for any period of the Veteran's active service, not simply between January 1967 and January 1968.  

VA Central Office Compensation Service Agent Orange Team could not corroborate exposure to herbicide agents, including Agent Orange, from May 1966 to January 1968.  Rather, it was explained that Agent Orange was used for combat operations and no combat operations were undertaken in Guam between 1962 and 1971.  It also noted that DoD has not identified any location on the island of Guam, including Naval Air Station Agana and Andersen Air Force Base, where Agent Orange was used, tested, stored, or transported.  Guam was not on the Agent Orange shipping supply line.

Thus, although the June 2017 VA physician limited the opinion rendered to the period January 1967 to January 1968, the Board finds that the opinion is entitled to great probative weight with respect to the entire period of time the Veteran spent in Guam.  Such is based upon a thorough review of the claims file, scientific data, and government reports, it recites the relevant evidence of record, and it is well-reasoned.  The comprehensive environmental studies referenced by the VA physician were not limited to whether there was contamination in Guam with health effects between January 1967 and January 1968.  As noted by the VA physician, the Veteran's MOS did not indicate responsibility for using herbicides for weed control.  The physician based the conclusion that the Veteran was not exposed to commercial herbicides on this fact.  Thus, even if commercial herbicides were used prior to January 1967, the Veteran's MOS would not have put him into contact with such.  Further, the VA physician noted that Hodgkin's Disease is typically diagnosed between ages 15 and 30, which is when the Veteran was diagnosed.  It was noted that there was no evidence that the Veteran was exposed to any toxic substance at any point while on active duty that would increase the risk of developing Hodgkin's Disease and ultimately renal failure and death.

The appellant is competent to report symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of the Veteran's symptoms and death because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA medical opinion to be of greater probative weight than the appellant's lay assertions.  

Similarly, the Board affords greater probative weight to the VA physician's interpretation of the environmental studies regarding Andersen Air Force Base than the appellant and her representative's conclusions regarding such.  See Layno, supra.  The VA physician reviewed the environmental study reports regarding Andersen Air Force Base and explained that such concluded that the contamination had no significant public health risk or increase in likelihood of developing adverse health effects.  

Additionally, although the appellant and her representative have submitted argument and evidence, which they contend establishes that the Veteran was exposed to herbicide agents in Guam, DoD has stated that Agent Orange was not used in Guam.  The Board affords such determination high probative value, as DoD would be in the best position to know what was used in Guam while service members were stationed there.  

Additionally, the VA physician explained that review of scientific data and government reports showed no evidence that Agent Orange was stored or used at Andersen Air Force Base or Naval Air Station Agana in Guam.  While commercial herbicides were potentially used during the time period January 1967 to January 1968, the Veteran's military occupational specialty (MOS) did not indicate responsibility for using herbicides for weed control.  Comprehensive environmental studies have been conducted at Andersen Air Force Base and have concluded that contamination with volatile organic compounds and trichloroethylene (TCE) had no significant public health risk or increase in likelihood of developing adverse health effects.  

With respect to the representative's April 2018 contentions that the Veteran may have been present at Andersen Air Force Base, as noted by the representative, there is no evidence in the Veteran's military personnel records that he ever set foot on Andersen Air Force Base.  Regarding the contention that herbicides were used at Andersen Air Force Base because dioxins and other toxic materials were present at the main landfill and the Navy power plant, the Board finds that the June 2017 VA medical opinion is entitled to greater probative weight regarding whether any exposure to herbicides, dioxins, or other toxic materials was causally related to the Veteran's Hodgkin's Disease, renal failure, and/or death because, as discussed above, such opinion is well-reasoned and based upon a review of the evidence of record and medical principles.  Further, unlike the book referenced by the representative, the medical opinion is specific to the facts in this case.  The representative has not been shown by the evidence of record to have medical training or skills.  See Layno, supra.  

The appellant submitted multiple prior Board decisions in which entitlement to service connection was granted for similar disorders, due to exposure to Agent Orange in Guam.  Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303 .  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  

Nonetheless, the Board has reviewed such prior Board decisions.  One such decision granted service connection for Hodgkin's Disease due to exposure to Agent Orange at Andersen Air Force Base, and the other granted service connection for diabetes mellitus based upon exposure to herbicide agents while in Guam.  However, each of these grants of service connection was based upon positive medical opinions regarding links between those veterans' active service and their disorders, based on the specific facts of each case.  One such case also involved testimony from the Veteran regarding the handling of barrels with orange stripes.  The case referenced in an unsourced 2005 article, likewise, included evidence that the veteran in question worked near a perimeter which was sprayed by herbicides quarterly and such veteran reported seeing storage barrels which he later learned housed herbicides.  In the case at hand, however, there is no competent medical evidence in favor of a link between the Veteran's active service and his fatal renal failure, or his Hodgkin's Disease.  The Board notes that the record on appeal contains no other probative evidence suggesting that an in-service event, injury, or disease, caused, contributed to, or hastened the Veteran's death.

Although the Board recognizes the Veteran's honorable service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own substantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


